IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-125-CR
AND
NO. 3-93-126-CR


ROY DESHAWN TAYLOR,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NOS. 41,853 & 41,854, HONORABLE RICK MORRIS, JUDGE PRESIDING
 



PER CURIAM
	In each cause, a jury found appellant guilty of delivering less than twenty-eight
grams of cocaine, a controlled substance.  Tex. Health & Safety Code Ann. § 481.112 (West
1992).  The district court assessed punishment in each cause at imprisonment for twenty-five
years.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeals are frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488
U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State,
485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was
delivered to appellant, and appellant was advised of his right to examine the appellate record and
to file a pro se brief.  No pro se brief has been filed.
	We have reviewed the records and counsel's brief and agree that the appeals are
frivolous and without merit.  Further, we find nothing in the records that might arguably support
the appeals.
	The judgments of conviction are affirmed.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Affirmed on Both Causes
Filed:  June 30, 1993
[Do Not Publish]